 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH NEALE, JR.,                                    No.: 1:18-cv-00342-DAD-BAM (PC)

12                       Plaintiff,                         ORDER DENYING MOTION FOR
                                                            APPOINTMENT OF COUNSEL AND
13           v.                                             GRANTING AN EXTENSION OF TIME TO
                                                            FILE OBJECTIONS TO FINDINGS AND
14    STU SHERMAN, et al.,                                  RECOMMENDATIONS

15                       Defendant(s).                      (ECF No. 17)

16                                                          TWENTY-ONE (21) DAY DEADLINE

17

18          Plaintiff Joseph Neale, Jr. is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. ' 1983.

20          On February 6, 2019, the Court issued findings and recommendations to dismiss this

21   action, with prejudice, for the failure to state a claim upon which relief may be granted. (ECF

22   No. 14.) Plaintiff was given fourteen (14) days to file objections to those findings and

23   recommendations. (Id.) On March 6, 2019, the Court granted Plaintiff’s motion for extension of

24   time to file objections. (ECF Nos. 15, 16.) Plaintiff was granted 30 additional days from the date

25   of service of the order to file his objections to the February 6, 2019 findings and

26   recommendations. (ECF No. 16.)

27          Currently before the Court is Plaintiff’s motion for appointment of counsel, filed on April

28   12, 2019. (ECF No. 17.) Plaintiff contends that the Court should appoint counsel to represent
                                                        1
 1   him because, due to the disruption at California Substance Abuse Treatment Facility and State

 2   Prison, Corcoran caused by a mass institutional search and the unexpected death of an inmate in

 3   Plaintiff’s dorm, Plaintiff has not been able to concentrate and perform the necessary research and

 4   investigation needed to organize his thoughts and write and file objections to the findings and

 5   recommendations.

 6           However, Plaintiff does not have a constitutional right to appointed counsel in this action,

 7   Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney

 8   to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1), Mallard v. United States District Court

 9   for the Southern District of Iowa, 490 U.S. 296, 298 (1989). Nevertheless, in certain exceptional

10   circumstances, the Court may request the voluntary assistance of counsel pursuant to section

11   1915(e)(1). Rand, 113 F.3d at 1525. Without a reasonable method of securing and compensating

12   counsel, the court will seek volunteer counsel only in the most serious and exceptional cases. In

13   determining whether “exceptional circumstances exist, the district court must evaluate both the

14   likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se

15   in light of the complexity of the legal issues involved.” Id. (internal quotation marks and citations

16   omitted). “Neither of these considerations is dispositive and instead must be viewed together.”

17   Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).

18           Initially, the Court notes that Plaintiff has failed to demonstrate that it is likely that he will

19   succeed on the merits of his claims. Further, the record reflects that Plaintiff can adequately

20   articulate his claims and that the issues raised in this case are not particularly complex.
21   Therefore, the Court fails to find the exceptional circumstances necessary to justify granting a

22   request for voluntary assistance of counsel. Accordingly, the Court denies Plaintiff’s motion for

23   appointment of counsel.

24           Nevertheless, in light of Plaintiff’s pro se status and in order to allow time for Plaintiff to

25   receive the Court’s order, the Court finds that it is in the interests of justice to grant Plaintiff an

26   extension of twenty-one (21) days to file his objections to the February 6, 2019 findings and
27   recommendations. Any future requests for an extension of time should present good cause, and

28   requests based on the same grounds presented here will not be considered sufficient good cause
                                                          2
 1   for a further extension of this deadline.

 2          Based on the foregoing, it is HEREBY ORDERED that:

 3          1.      Plaintiff’s motion for appointment of counsel, (ECF No. 17), is DENIED;

 4          2.      In the interests of justice, Plaintiff is granted an extension of time to file objections

 5                  to the February 6, 2019 findings and recommendations; and

 6          3.      Plaintiff shall file his objections to the February 6, 2019 findings and

 7                  recommendations within twenty-one (21) days from the date of service of this

 8                  order.

 9
     IT IS SO ORDERED.
10

11      Dated:     April 19, 2019                               /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
